             Case 2:18-cr-00256-JCM-VCF Document 67 Filed 05/06/19 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   PATRICK BURNS
     Nevada Bar No. 11779
 3   Assistant United States Attorneys
     501 Las Vegas Blvd. South, Ste. 1100
 4   Las Vegas, Nevada 89101
     Phone: (702) 388-5069 / Fax: (702) 388-5087
 5   john.p.burns@usdoj.gov

 6   Representing the United States of America

 7                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 8
                                                 -OOO-
 9
      UNITED STATES OF AMERICA,
10                                                     CASE NO.: 2:18-cr-00256-JCM-VCF
                                  Plaintiff,
11
         vs.                                                STIPULATION TO CONTINUE
12                                                             BRIEFING SCHEDULE
      DOUGLAS HAIG,                                               ON ECF NO. 64
13                                Defendant.
14
             It is hereby stipulated and agreed, by and between NICHOLAS A. TRUTANICH,
15
     United States Attorney, through PATRICK BURNS, Assistant United States Attorney, and
16
     MARC VICTOR, ESQ., counsel for Defendant DOUGLAS HAIG, that:
17
             1.     On April 25, 2019, Defendant Haig filed a Motion to Preclude Irrelevant
18
     Evidence Regarding Armor Piercing and Tracer Ammunition. ECF No. 64.
19
             2.     The government’s deadline for replying to that motion is currently May 9,
20
     2019.
21
             3.     Counsel for the government is currently set to begin trial in United States v. Craig
22
     P. Orrock, Case no. 2:16-cr-00111-JAD-CWH. Calendar call was held in that case yesterday,
23
     May 2, 2019, at which both parties announced ready for trial and United States District Court
24
           Case 2:18-cr-00256-JCM-VCF Document 67 Filed 05/06/19 Page 2 of 5




 1   Judge Jennifer A. Dorsey ordered the matter to proceed to trial as scheduled. The case is a

 2   complicated tax crime prosecution and trial will begin on May 7, 2019. The defendant, a

 3   former IRS attorney appearing pro se, is expected to put on a case-in-chief and it appears

 4   likely that the trial may extend to or through May 15, 2019.

 5          4.     Pendency of the Orrock trial will prevent government counsel from preparing a

 6   response to Haig’s motion by the May 9, 2019 deadline, which falls in the middle of the trial.

 7          5.     Counsel for the government has spoken to Haig’s defense counsel who does

 8   not oppose a continuance of the briefing deadlines for these reasons.

 9          6.     Trial in this matter is scheduled for August 12, 2019, which leaves sufficient

10   time for resolution of this motion well in advance of trial.

11          7.     The government requests that its response deadline be moved May 31, 2019, or

12   to a date thereabouts acceptable to the Court.

13
     Dated this 3rd day of May, 2019
14

15                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
16
            //s//                                              //s//
17   By: _______________________                         By:____________________
          MARC VICTOR, ESQ.                                PATRICK BURNS
18       Counsel for Defendant Haig                        Assistant United States Attorney

19

20

21

22

23                                               2

24
             Case 2:18-cr-00256-JCM-VCF Document 67 Filed 05/06/19 Page 3 of 5




 1                          UNITED STATES DISTRICT COURT
 2
                                 DISTRICT OF NEVADA
                                                 -OOO-
 3    UNITED STATES OF AMERICA,

 4                               Plaintiff,
                                                          CASE NO.: 2:18-cr-00256-JCM-VCF
 5       vs.

                                                                  FINDINGS OF FACT
 6    DOUGLAS HAIG,
 7                               Defendant.

 8
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
 9
     Court finds and orders that:
10
             1.     On April 25, 2019, Defendant Haig filed a Motion to Preclude Irrelevant
11
     Evidence Regarding Armor Piercing and Tracer Ammunition. ECF No. 64.
12
             2.     The government’s deadline for replying to that motion is currently May 9,
13
     2019.
14
             3.     Counsel for the government is currently set to begin trial in United States v. Craig
15
     P. Orrock, Case no. 2:16-cr-00111-JAD-CWH. Calendar call was held in that case yesterday,
16
     May 2, 2019, at which both parties announced ready for trial and United States District Court
17
     Judge Jennifer A. Dorsey ordered the matter to proceed to trial as scheduled. The case is a
18
     complicated tax crime prosecution and trial will begin on May 7, 2019. The defendant, a
19
     former IRS attorney appearing pro se, is expected to put on case-in-chief and it appears likely
20
     that the trial may extend to or through May 15, 2019.
21
             4.     Pendency of the Orrock trial will prevent government counsel from preparing a
22

23                                               3

24
           Case 2:18-cr-00256-JCM-VCF Document 67 Filed 05/06/19 Page 4 of 5




 1   response to Haig’s motion by the May 9, 2019 deadline, which falls in the middle of the trial.

 2          5.     Counsel for the government has spoken to Haig’s defense counsel who does

 3   not oppose a continuance of the briefing deadlines for these reasons.

 4          6.     Trial in this matter is scheduled for August 12, 2019, which leaves sufficient

 5   time for resolution of this motion well in advance of trial.

 6          7.     The government requests that its response deadline be moved May 31, 2019, or

 7   to a date thereabouts acceptable to the Court.

 8
                                                ORDER
 9          IT IS ORDERED that the government’s deadline to respond to Defendant Haig’s
10   Motion to Preclude Irrelevant Evidence Regarding Armor Piercing and Tracer Ammunition.

11   ECF No. 64, previously scheduled for May 9, 2019 is vacated and continued until
      May 31, 2019                                           June 6, 2019
     ______________________. Defendant Haig shall have until__________________ to file any
12
     reply in support of his motion.
13

14
     Dated this 3rd
                Mayday of May, 2019
                    7, 2019.
15

16
                                                 By: _______________________
17
                                                     JUDGE JAMES C. MAHAN
                                                     United States District Court Judge
18

19

20

21

22

23                                               4

24
           Case 2:18-cr-00256-JCM-VCF Document 67 Filed 05/06/19 Page 5 of 5




 1                                     Certificate of Service

 2         I, Patrick Burns, hereby certify that I am an employee of the United States Department

 3   of Justice, and that on this day I served a copy of the following: STIPULATION TO

 4   CONTINUE BRIEFING SCHEDULE ON ECF NO. 64, upon counsel for all defendants

 5   appearing in this matter via the CM/ECF system, by electronically filing said document.

 6

 7   Date: May 3rd, 2019                             //s// Patrick Burns
                                                     PATRICK BURNS
 8                                                   Assistant United States Attorney
                                                     District of Nevada
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                            5

24
